Title: From James Madison to the Secretary of the Republican Meeting of Columbia, South Carolina, 17 October 1809
From: Madison, James
To: Secretary of the Republican Meeting of Columbia


Sir
Ocr. 17. 1809
I have recd. the Resolns. unanimously entered into by the Citizens of Columbia, & covered by your letter of the 20th. of Sepr.
The very unexpected & inauspicious turn given to our relations with G. B. by the disavowal of the friendly Arrangt. concluded by her accredited Minister, cd. not fail to excite a lively sensibility among a people conscious of their own just purposes, and satisfied of the reasonable views & good faith, which have been evinced by their own Govt.
In such a posture of our Affairs, it is a happy consideration, that a disposition, more & more prevails, to review the course which has been pursued in our foreign relations with a due attention to the causes which have produced & prolonged the embarrts. which have distinguished them; and to unite in support of the public Authorities in the measures which may be best adapted to the peculiarity of the crisis.
Such a Union alone can be wanted to command respect from foreign nations to our rights, or to vindicate them with success.
I tender to my fellow Citizens of Columbia my respects & friendly wishes.
J. M.
